Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Masika Ray-Brown, Appellant                          Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 2012-90-
No. 06-13-00037-CV        v.                         B). Opinion delivered by Chief Justice
                                                     Morriss, Justice Carter and Justice Moseley
Longview Independent School District,                participating.
Appellee



       As stated in the Court’s opinion of this date, we find no error in the summary judgment of
the court below. We affirm the summary judgment of the trial court.
       We further order that the appellant, Masika Ray-Brown, pay all costs of this appeal.




                                                     RENDERED SEPTEMBER 26, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk